Citation Nr: 0312683	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  98-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1970.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision from the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2000 and October 2001, the Board remanded this 
issue for additional development.  The Board notes that the 
October 2001 remand specifically requested that the RO 
contact the National Archives and Records Administration 
(NARA) to determine if there were any records which 
corroborated one of the veteran's alleged stressors.  
However, this was not accomplished.  Nevertheless, upon 
consideration of the entire record, the Board finds that a 
favorable decision may be made with the evidence currently of 
record.  Therefore, another remand to the RO to comply with 
the October 2001 remand is unnecessary.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in 
January 1996.

2.  Evidence submitted since January 1996 bears directly and 
substantially upon the specific matter under consideration, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran was exposed to repeated rocket and/or mortar 
fire while stationed in Vietnam, which caused his PTSD.  



CONCLUSIONS OF LAW

1.  The January 1996 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).

2.  Evidence received since the January 1996 rating decision 
is new and material.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).

3.  PTSD was incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); §§ 3.102, 3.159, 
3.303, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record indicates that in a July 1993 rating decision, the 
RO denied the veteran's claim for entitlement to service 
connection for PTSD.  The veteran was notified of that 
decision by a letter dated in August 1993; he did not appeal 
that decision.  In a January 1996 rating decision, the RO 
denied entitlement to service connection for PTSD on the 
grounds that new and material evidence had not been 
submitted.  The appellant was notified of that decision by a 
letter dated the same month and did not appeal the decision.  
Therefore, that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302, 20.1103.  In order to reopen the 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5108.  

Under the regulation in effect in this case, new and material 
evidence means evidence not previously submitted to the 
agency decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
Cf.  38 C.F.R.  § 3.159 (2002) (effective for claims filed on 
and after August 29, 2001)

A comparison of the evidence of record prior to January 1996 
with evidence submitted subsequent to January 1996 indicates 
that new and material evidence has been submitted.  The Board 
notes that evidence dated prior to January 1996 included, in 
pertinent part, a 1993 VA examination, which noted that the 
veteran reported that he was fired upon while stationed at 
Long Binh.  The diagnoses included PTSD.   Evidence submitted 
after the January 1996 decision includes testimony from the 
veteran, stating that he was stationed at Long Binh and that 
during his stay at the base, he received rocket and mortar 
fire on a regular basis.  He also testified that he 
continually feared for his life.  He reported that while in 
bunkers during these attacks, he was always afraid that his 
bunker might be hit.  

In addition, the veteran submitted a February 1999 letter 
from a licensed clinical social worker (LMSW) at the San 
Antonio, Texas, Vet Center.  In this letter, the LMSW 
indicated that the veteran had been receiving a variety of 
supportive services, as well as psychotherapy, at the Vet 
Center since 1986.  The LMSW noted the various stressors 
reported by the veteran, and found that the veteran's PTSD 
was attributed to the veteran's traumatic experience in 
Vietnam, especially when being under mortar attacks and 
fearing for his life on many and ongoing occasions.  

The Board finds that the veteran's testimony, which provided 
further detail as to his stressors, along with the letter 
from the Vet Center, bear directly and substantially upon the 
specific matter under consideration, and in connection with 
evidence previously assembled, are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Thus, the claim is reopened.

Having reopened the claim, the Board must decide whether 
entitlement to service connection is warranted.  Service 
connection may be established for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).
 
During the course of this appeal, the regulations concerning 
the adjudication of claims involving entitlement to service 
connection for PTSD have changed.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register which reflected the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The changes to 38 C.F.R. § 
3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition in 
accordance with the provisions of 38 C.F.R. § 4.125(a); (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

In this regard, the Board takes judicial notice of the fact 
that during the time that the veteran was stationed at Long 
Binh, the post was subjected to hostile mortar and/or  
rocket attacks.  The Board has conducted an independent 
research of documents pertaining to units stationed in 
Vietnam, and found that during the time in question, the 
veteran's unit was primarily stationed at Long Binh, as the 
veteran has alleged.  The Board is also aware that 
essentially all posts in Vietnam during that time-period 
received rocket and/or mortar attacks.  The Board 
acknowledges that this independent research violates the 
Court's holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  
However, in light of the fact that there is a full grant of 
benefit, the Board finds no prejudice to the veteran in 
conducting such independent research.  

The Board recognizes that the evidence does not provide 
specific corroboration that the veteran himself was 
subjected to the enemy mortar or rocket attacks.  However, 
in Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while 
such attacks occurred suggested that he was in fact exposed 
to the attacks. 
 
Thus, the evidence of record shows that the veteran has been 
diagnosed with PTSD, and that PTSD has been attributed to 
the stressor of repeated rocket and mortar attacks while the 
veteran was in Vietnam.  In light of the Court's decision in 
Pentecost, and resolving any doubt in favor of the veteran, 
the Board finds that there is credible supporting evidence 
that at least one of the veteran's reported in-service 
stressors actually occurred.  As such, the Board finds that 
service connection for PTSD is warranted.

As the Board's decision is a full grant of benefits, a 
discussion of VA's compliance with the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 is unnecessary.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

